NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 09-1734
                                     ___________

                             TATYANA POLETAYEVA;
                                UMESH KUMAR,
                                            Petitioners

                                           v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                                         Respondent
                     ___________________________________

                      On Petition for Review of an Order of the
                           Board of Immigration Appeals
                   (Agency Nos. A096-264-917 and A096-264-918)
                        Immigration Judge: Eugene Pugliese
                     ____________________________________

                      Submitted Under Third Circuit LAR 34.1(a)
                                   April 1, 2010

            Before: BARRY, STAPLETON and NYGAARD, Circuit Judges

                             (Opinion filed: April 2, 2010)
                                     _________

                                      OPINION
                                      _________

PER CURIAM

      Lead Petitioner Tatyana Poletayeva is a native of the former Soviet Union and a

citizen of Uzbekistan. Her husband, derivative-Petitioner Umesh Kumar, is a native and
citizen of India. They entered the United States in June 2002 and overstayed the time

period permitted by their visas. After being issued a Notice to Appear in April 2003,

Poletayeva sought asylum, withholding of removal, and relief under the Convention

Against Torture (CAT). Poletayeva’s applications were based on her fear of persecution

and torture in Uzbekistan on account of her Russian nationality and Russian Orthodox

religion. Like the Immigration Judge (IJ) before it, the Board of Immigration Appeals

(BIA) found that Poletayeva failed to carry her burden of proof as to each application for

relief. Because the BIA’s decision is supported by substantial evidence, we will deny

Poletayeva’s petition for review.

                                             I.

       At a hearing before the IJ, Poletayeva testified that she was born in Uzbekistan,

and that both her husband and daughter were born in India. The daughter currently resides

in Uzbekistan with Poletayeva’s parents. Poletayeva had not always resided in Uzbekistan

prior to entering the United States in June 2002. She lived in India for approximately

eight months, starting in November 1995, and in the United States for around five months

in 2001. Poletayeva returned to Uzbekistan after each period of temporary residency.

       Poletayeva testified that since childhood she had been mistreated by ethnic

Uzbeks. In grade school, specifically: she was hit with rocks and spit on; her school

uniform was torn; and she was called unpleasant names and threatened. She described one

incident that occurred years later when an elderly Uzbek woman yelled at her and then

                                             2
ripped a cross from her necklace, after which a crowd of other Uzbeks attacked her. After

high school, Poletayeva worked as a nurse, and then as the proprietor and director of an

English-language school. Poletayeva described another incident when she was beaten by a

group of Uzbeks after she refused to transfer ownership of her school to an Uzbek woman

named Ilga Uragashava. Months later, Poletayeva’s daughter was kidnapped by

Uragashava and her cohorts for leverage in acquiring ownership of the school. Poletayeva

acquiesced and signed over her ownership interest in the school in order for her daughter

to be released from captivity.

       Poletayeva’s husband briefly testified as well. He described an incident when he

and Poletayeva were beaten by police officers. He testified to the bigotry in Uzbekistan

and India with regard to interracial couples. At the close of the hearing, the IJ made an

adverse credibility determination, and found that the evidence presented by Poletayeva

did not support a finding of past or future persecution or torture.

       The BIA dismissed Poletayeva’s appeal. The BIA did not adopt the IJ’s adverse

credibility determination. It nonetheless found that Poletayeva failed to carry her burden

of proof for asylum, withholding of removal, and CAT relief. The BIA found that the

alleged “physical assault and verbal threats . . . by themselves, do not rise to the level of

persecution.” The BIA found that although Poletayeva’s “daughter was allegedly

kidnaped [sic] in 2002 . . . this appears to be part of a scheme to take over the school

owned by [Petitioners] and not on account of a ground protected under the Act.” The BIA


                                               3
also found that Poletayeva’s return trips to Uzbekistan from both the United States and

India cast doubt on her alleged fear of future persecution. The BIA rejected Poletayeva’s

claim that there exists a pattern or practice of persecution against Russian Christians in

Uzbekistan. Finally, the BIA found that Poletayeva had failed to establish that she would

likely be tortured upon removal to Uzbekistan. Poletayeva appealed.

                                              II.

       We have jurisdiction to review a final order of removal under 8 U.S.C. § 1252. See

Briseno-Flores v. Att’y Gen., 492 F.3d 226, 228 (3d Cir. 2007). “Where the BIA renders

its own decision and does not merely adopt the opinion of the IJ, we review the BIA’s

decision, not that of the IJ.” Wong v. Att’y Gen., 539 F.3d 225, 230 (3d Cir. 2008). We

review the BIA’s findings for substantial evidence, upholding them “unless any

reasonable adjudicator would be compelled to conclude to the contrary.” 8 U.S.C.

§ 1252(b)(4)(B); see also Dia v. Ashcroft, 353 F.3d 228, 249 (3d Cir. 2003) (en banc).

                                             III.

       On appeal, Poletayeva devotes a substantial portion of her brief to challenging the

IJ’s adverse credibility determination. This is an exercise in futility, as we are only

reviewing the decision of the BIA, and the BIA has already determined that the IJ’s

adverse credibility determination was erroneous. The BIA accepted Poletayeva’s

testimony as credible, but nonetheless found it, along with the rest of the evidence

presented, to be insufficient for meeting Poletayeva’s burdens of proof. For the reasons

                                              4
described below, we find the BIA’s conclusions to be supported by substantial evidence.

       The random physical assaults, harassment, and discrimination suffered by

Poletayeva are not acts sufficiently severe to constitute past persecution on account of a

protected ground. See Ahmed v. Ashcroft, 341 F.3d 214, 217 (3d Cir. 2003) (“persecution

connotes extreme behavior, including ‘threats to life, confinement, torture, and economic

restrictions so severe that they constitute a threat to life or freedom’”) (quotation

omitted).1 Nor has Poletayeva demonstrated a pattern or practice of persecution against

Christians, Russian Orthodox observers, or even non-Muslims in general. Moreover, and

as emphasized by the BIA, Poletayeva’s returns to Uzbekistan from both the United

States and India seriously undermine her alleged well-founded fear of persecution. See 8

C.F.R. § 208.8(b) (indicating that an applicant who leaves the United States and returns to

the country of claimed persecution is presumed to have abandoned her application, absent

compelling reasons); see also Toloza-Jimenez v. Gonzales, 457 F.3d 155, 161 (1st Cir.

2006) (holding that the fact that Toloza “traveled twice to the United States . . . and yet

she returned to Colombia each time, strongly indicat[ed] that she has no fear of

persecution.”).

       Because substantial evidence supports the BIA’s rejection of Poletayeva’s asylum


   1
     Substantial evidence also supports the BIA’s finding that a protected ground was not
“at least one central reason,” 8 U.S.C. § 1158(b)(1)(B)(i), for the kidnapping of
Poletayeva’s daughter. Cf. Amanfi v. Ashcroft, 328 F.3d 719, 727 (3d Cir. 2003) (noting
that “the mere existence of a generalized motive underlying persecution cannot establish
the proposition that the alien fears persecution on account of that motive.”).

                                               5
claim, the same can be said for its rejection of Poletayeva’s claim for withholding of

removal. See Guo v. Ashcroft, 386 F.3d 556, 561 n.4 (3d Cir. 2004) (noting that “an

applicant who does not qualify for asylum also does not qualify for withholding of

removal.”). With regard to Poletayeva’s CAT claim, “[a]n applicant for relief on the

merits under [Article 3 of] the Convention Against Torture bears the burden of

establishing that it is more likely than not that he or she would be tortured if removed to

the proposed country of removal.” Silva-Rengifo v. Att’y Gen., 473 F.3d 58, 64 (3d Cir.

2007) (quotations omitted). Poletayeva has failed to demonstrate that she was

intentionally inflicted with severe pain or suffering in Uzbekistan. Furthermore, she has

neglected to point to any evidence in the record to demonstrate that the prospect of such

harm is likely if she is removed from the United States. Therefore, substantial evidence

supports the BIA’s finding that Poletayeva has not established entitlement to CAT relief.

       Accordingly, we will deny the petition for review.




                                          6